The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.  

Notice to Applicant
In response to the communication received on 03/23/2022, the following is a Non-Final Office Action for Application No. 16114197.  

Status of Claims
Claims 1-9 and 16-20 are pending.
Claims 10-15 are withdrawn. 

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary et al. (US 20170245806 A1) hereinafter referred to as Elhawary in view of Petterson et al. (US 20170296129 A1) hereinafter referred to as Petterson.  

Elhawary teaches:
Claim 1. A system for improving worker task performance safety, the system comprising: 
at least one transceiver; at least one processor communicatively coupled to the transceiver; at least one memory communicatively coupled to the at least one processor, comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the system to (¶0035 In some embodiments, a system may be provided for ensuring the safety of workers in an environment comprising a first wearable device having a first and second communication interface, a plurality of secondary devices each containing an environmental sensor and a transmitter for transmitting a wireless signal containing environmental data, a server, and a database associated with the server. ¶0190 The method initially confirms (7000) that an actual physical posture or movement of a user wearing the wearable device 4010 corresponds to a known physical posture or movement, captures an initial state of all sensors, and begins to receive (7010), at a processor, a first signal from a wearable device 4010, the signal indicative of physical characteristics of the wearable device 4010 over time.): 
receive worker specific sensor data at the at least one transceiver; identify both a task and at least one worker movement based on the received worker specific sensor data; retrieve at least one task threshold parameter associated with the identified task and ergometric data for a worker related to the identified task (¶0029 In some embodiments, the method continues to monitor the first signal for known categories of calibration errors. This may be by identifying, in the adjusted first signal, a signal segment corresponding to a known category of calibration error, such as a single segment corresponding to a rotated device. The method then identifies a known activity, such as a user walking, and initiates the calibration sequence. ¶0032 In some embodiments, the method identifies the presence of a piece of industrial activity, and selects the expected physical activities, as well as the required safety equipment, based on the piece of industrial equipment. ¶0091 Several required variables may be detected or confirmed by way of machine learning algorithms. Similarly, the accuracy of lift detection may be improved by way of machine learning algorithms. Such algorithms may further be utilized to confirm the identification of the activity detected, both in terms of improving the detection of true positives and eliminating false positives); 
generate at least one worker specific task parameter based on the received worker specific sensor data (¶0081 the data from the back sensor 190b may be monitored to determine when a worker's back has bent over a certain amount. This information may be coupled with data from the wrist sensor 190a to increase accuracy. While the method is described with respect to a lifting task, it will be understood that the task may be any number of physical tasks, such as a known sequence of motions for assembling a device or a specific task such as rebar assembly within the construction industry.); 
compare the at least one task threshold parameter with the at least one worker specific task parameter; compare the at least one worker movement with the ergometric data for the worker related to the identified task (¶0020 The computing device may further provide calibration methods for comparing an orientation of the wearable device to an expected orientation in order to properly calibrate the device prior to or during the detection of physical activity. ¶0136 In the context of project management and validation, the systems and methods described may be used to confirm that users have performed required tasks. For example, on a construction site the sensor device 190 could be used to determine what time an electrician clocked in, which floor they spent most time on, an amount of motion and activity measured, how long they spent working in that location, and how that compares to what was planned for the day.); 
generate worker specific task data based on the comparison of the at least one task threshold parameter with the at least one worker specific task parameter (¶0160 The method then identifies (5030) in the signal a signal segment corresponding to one of several expected physical activities and compares (5040) that identified signal segment to expected signal segments for each of the expected physical activities. Once a particular physical activity is identified, the method may identify (5050) specific safety equipment or certifications as required for the physical activity and may confirm (5060) that the item of safety equipment or certification is present. ¶0112 While NIOSH and Marras models are described, other risk models may be utilized as well, such as Liberty Mutual® tables, RUBA, RULA, and others. For example, the signals from the sensor 190 may be used to estimate the compression at a specified vertebrae of the spine using a biomechanical model. That compression may then be compared to a maximum limit, such as the 770 lbs. prescribed by OSHA, in order to classify a lift as potentially high risk.); and 
identify a change for future worker movement based on the comparison of the at least one worker movement with the ergometric data for the worker related to the identified task (¶0184 Such an evaluation may be done in real-time by providing such feedback during a work shift. Alternatively, or in addition, the platform may provide (750) an end of day evaluation. Such an evaluation may, for example, demonstrate worsening posture over the course of the day indicating fatigue. In such a scenario, the platform may provide a recommendation (760) such as a scheduling change or a reorganization of tasks. For example, the platform may recommend lifting heavier objects earlier in a shift.); 
maintain a log of worker specific task data associated with a plurality of workers; determine aggregated worker performance data in a specific area based on the log of worker specific task data associated with the specific area; determine whether the aggregated worker performance has exceeded a threshold criteria related to at least one condition associated with the specific area of a work environment; and responsive to the determination that the aggregated worker performance has exceeded the threshold criteria, marking the specific area as an unsafe location in a database (¶0037 the method may further comprise recording several physical activities in a log of physical activities. The identification of such physical activities may be assisted by data related to the location of the wearable device, an expected schedule for a user, or the presence of nearby wearable devices or equipment. ¶0174 feedback may be provided to individual workers relating their performance to the performance of others. This may be in the form of a rank on a leaderboard, for example.).
Although not explicitly taught by Elhawary, Petterson teaches in the analogous art of motion tracking, assessment, and monitoring:
determine aggregated worker performance data in a specific area based on the log of worker specific task data associated with the specific area; determine whether the aggregated worker performance has exceeded a threshold criteria related to at least one condition associated with the specific area of a work environment; and responsive to the determination that the aggregated worker performance has exceeded the threshold criteria, marking the specific area as an unsafe location in a database (Figs. 8A-D, 11A-E, ¶0089, and ¶0147-0155 … the automated human resources interventions include, but are not limited to, automated shift changes or swaps based on risk scores as evaluated in reference to a threshold, standard, or other workers' risk scores. In some embodiments, the automated human resources interventions include, but are not limited to, generating a shift schedule based on the amount and type of work planned for a specific time period (e.g., a day, a week, a month, etc.) and knowledge of the safety scores or risk scores of individuals available to work during the time period. In some embodiments, the automated human resources intervention include, but are not limited to, determining a number of individuals that are needed in a facility for a specific shift, specific tasks, and/or specific job functions. FIG. 12I shows an exemplary display providing historical tracking of safety scores before and after an intervention. In the display of FIG. 12I, baseline safety scores and safety scores resulting from the intervention are shown. FIG. 12J shows an exemplary display that is the exemplary display of FIG. 12I as configured to display data during a selected time interval. In the display of FIG. 12J, it is indicated that a safety score has risen 13% over the selected time interval and a recommendation to continue interventions is provided. In some embodiments, interventions that have been successful (e.g., interventions that have achieved an increase in safety score greater than a certain threshold) are automatically continued. FIG. 12K shows an exemplary display that is the exemplary display of FIG. 12I as operated to allow a selection of comparisons (e.g., across specified time intervals). FIG. 12L shows an exemplary display tracking the recording for a group of individuals and indicating which individuals may be ready to receive an intervention.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the motion tracking, assessment, and monitoring of Petterson with the system for monitoring safety and productivity of physical tasks of Elhawary for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Elhawary ¶0014 teaches that there is a need for a fully automatable system and method that can monitor physical activity of individual workers and evaluate safety and productivity both for individuals and for a workspace as a whole; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Elhawary Abstract teaches calculating risk metrics based on measurements extracted from the excerpted portions of the signals, and Petterson Abstract teaches determine a score representative of an injury risk to the person during the activity based on such data and a tangible feedback element configured to provide at least one tangible feedback based on the score so as to reduce the injury risk; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Elhawary at least the above cited paragraphs, and Petterson at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the motion tracking, assessment, and monitoring of Petterson with the system for monitoring safety and productivity of physical tasks of Elhawary.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Although not explicitly taught by Elhawary, Petterson teaches in the analogous art of motion tracking, assessment, and monitoring:
Claim 2. The system of claim 1, wherein responsive to marking the specific area as the unsafe location in the database, generating a notification of the unsafe location (¶0136-0137 In some embodiments, feedback includes informing a worker that a lift that they have performed is within a safe range. In some embodiments, feedback includes informing a worker that a lift that they have performed is within an unsafe range. In some embodiments, the feedback (e.g., the type of feedback, the criteria according to which feedback is provided, etc.) is customizable. In some embodiments, the customization is based on a profile of the wearer. In some embodiments, customization is based on manager input. In some embodiments, customization is based on an algorithm. In some embodiments, the wearable sensor 112 includes a locally stored algorithm for determining when feedback is to be provided.  In some embodiments, the activity assessment system 102 uses recorded data to predict future occurrences. In some embodiments, the activity assessment system 102 determines how individuals may meet criteria about behaviors that identify individuals are performing unsafe activities or working in unsafe environments based on various factors. In some embodiments, the criteria include:).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the motion tracking, assessment, and monitoring of Petterson with the system for monitoring safety and productivity of physical tasks of Elhawary for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Elhawary ¶0014 teaches that there is a need for a fully automatable system and method that can monitor physical activity of individual workers and evaluate safety and productivity both for individuals and for a workspace as a whole; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Elhawary Abstract teaches calculating risk metrics based on measurements extracted from the excerpted portions of the signals, and Petterson Abstract teaches determine a score representative of an injury risk to the person during the activity based on such data and a tangible feedback element configured to provide at least one tangible feedback based on the score so as to reduce the injury risk; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Elhawary at least the above cited paragraphs, and Petterson at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the motion tracking, assessment, and monitoring of Petterson with the system for monitoring safety and productivity of physical tasks of Elhawary.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Elhawary teaches:
Claim 3. The system of claim 1, wherein the at least one processor causes the system to receive the worker specific sensor data from at least one sensor attached to or embedded in one or more of the following: a worker belt, a worker glove, a worker shoe, a worker apparel, a clip-on sensor device, a wearable safety device, and workplace equipment (¶0026 The confirming that an actual physical posture corresponds to a known physical posture may be by providing the user with a wearable device, monitoring a clip of the wearable device, and confirming closure of the clip. The closure of the clip may be registered with a magnetic field sensor.).

Elhawary teaches:
Claim 4. The system of claim 1, wherein identifying the task comprises identifying the task based on the at least one worker movement; and retrieving the at least one task threshold parameter comprises retrieving the at least one task parameter based on the identified at least one worker movement (¶0029 In some embodiments, the method continues to monitor the first signal for known categories of calibration errors. This may be by identifying, in the adjusted first signal, a signal segment corresponding to a known category of calibration error, such as a single segment corresponding to a rotated device. The method then identifies a known activity, such as a user walking, and initiates the calibration sequence. ¶0032 In some embodiments, the method identifies the presence of a piece of industrial activity, and selects the expected physical activities, as well as the required safety equipment, based on the piece of industrial equipment. ¶0091 Several required variables may be detected or confirmed by way of machine learning algorithms. Similarly, the accuracy of lift detection may be improved by way of machine learning algorithms. Such algorithms may further be utilized to confirm the identification of the activity detected, both in terms of improving the detection of true positives and eliminating false positives.).

Elhawary teaches:
Claim 5. The system of claim 1, wherein the at least one processor causes the system to generate the worker specific task data including at least one of a worker performance indicator, a task performance indicator, a task performance adjustment recommendation, an update to a worker performance log, and a safety alert based on the comparison (¶0175 In such an embodiment, a worker wearing the device, can access, through the device or through a related platform, an employee ranking or leaderboard which shows the rank of the worker for a specific metric compared to their peers. For example, a ranking of workers may be provided based on the number of high risk lifts they have performed over a given time period. By seeing their rank, a worker may be motivated to improve their performance, especially if combined with incentives, such as a gift card, points etc.).

Elhawary teaches:
Claim 6. The system of claim 1, wherein the at least one processor further causes the system to transmit the worker specific task data to one or more of the following: a worker device and a manager device (¶0058 In some embodiments, a single primary sensor device 190 may be used and it may communicate with various sensors or transmitters on different parts of the user's body, as shown in FIG. 4A, in an environment in which the user is working, as shown in FIG. 4B, or on equipment the user is using.  ¶0059 A server 310 may further be included in the warehouse 100 for receiving data from the wrist sensor 190a and the back sensor 190b and storing records of activity performed by workers 110, 140. In some embodiments, signals generated and transmitted by the sensors 190 are received and processed by the server 310.).

Elhawary teaches:
Claim 7. The system of claim 1, wherein the at least one processor further causes the system to receive the worker specific sensor data from workplace equipment, wherein the worker specific sensor data includes equipment specific sensor data associated with the workplace equipment that the worker is associated with or using (¶¶0152-0154 As another example, in such a system, multiple environmental sensors may be distributed throughout a work environment in order to monitor various environmental data, such as local humidity or temperature, or to detect danger, such as elevated gas levels. Accordingly, the wearable device 4010 may retrieve data from a local environmental sensor when the user is within range of the individual environmental sensors… By maintaining the data from multiple environmental sensors acquired at various times by multiple users, the system may achieve high resolution data by receiving, for example, humidity data from humidity sensors distributed across a work environment when any of several users 4000 of the system described walks past such a sensor. This data may then be analyzed and monitored for changes. If, for example, a gas level or pressure level spikes, or data otherwise differs drastically from an expected data point, an alert may distributed to all users. Similarly, information from sensors in different locations may be monitored, and if adjacent environmental sensors show different environmental data, the sensors may be checked for either localized problems or sensor errors. ¶0160 Once a particular physical activity is identified, the method may identify (5050) specific safety equipment or certifications as required for the physical activity and may confirm (5060) that the item of safety equipment or certification is present. This may be implemented, for example, in the system shown in FIG. 4A by providing the safety equipment with a transmitter so that it can communicate with the wearable device 4010. In such an embodiment, the wearable device may confirm the presence of a signal from the safety equipment.). 

Elhawary teaches:
Claim 8. The system of claim 1, wherein the at least one processor further causes the system to: iteratively repeat:receiving worker specific sensor data at the at least one transceiver; identifying a task based on the received worker specific sensor data; retrieving at least one task threshold parameter associated with the identified task; generating at least one worker specific task parameter based on the received worker specific sensor data; comparing the at least one task threshold parameter with the at least one worker specific task parameter; and generating worker specific task data based on the comparison, wherein the worker specific task data includes one or more of the following: a worker performance indicator, a task performance indicator, a task performance adjustment recommendation, an update to a worker performance log, a safety alert, worker safety data, worker accident data, worker performance data, and worker injury data; updating a worker performance log with the repeatedly generated worker specific task data; and generating predictive trends associated with the performance of the worker based on an analysis of the worker performance log (¶0037 the method may further comprise recording several physical activities in a log of physical activities. The identification of such physical activities may be assisted by data related to the location of the wearable device, an expected schedule for a user, or the presence of nearby wearable devices or equipment.¶0165 The method may then calculate measurements (6030) of the user 4000 from the first signal for a time period corresponding to a physical activity being evaluated and may then calculate a risk metric (6040) from a risk model incorporating the environmental data received from the environmental sensor, compare (6050) the risk metric calculated to a threshold and trigger (6060) an alert of the risk metric indicates a risk level above a safety threshold. Cl.4 determining a conclusion time for the lifting activity and repeating the method to identify a plurality of lifting activities over an evaluation period. ¶0174 Social motivation and competition may be incorporated into a work environment using the methods described. Accordingly, the wearable device 4010 can be used to encourage motivation towards the goal of reduced injury risk and improved productivity in several embodiments. In some embodiments, feedback may be provided to individual workers relating their performance to the performance of others. This may be in the form of a rank on a leaderboard, for example.).

Elhawary teaches:
Claim 9. The system of claim 1, wherein the at least one processor further causes the system to: define one or more safety thresholds for the at least one task based on the ergometric data; determine whether movement information related to the at least one worker movement exceeds the defined one or more safety thresholds; and generate a key performance indicator for the worker based on the comparison of the at least one worker movement with the ergometric data for the worker related to the identified task and the one or more safety thresholds (¶0165 The method may then calculate measurements (6030) of the user 4000 from the first signal for a time period corresponding to a physical activity being evaluated and may then calculate a risk metric (6040) from a risk model incorporating the environmental data received from the environmental sensor, compare (6050) the risk metric calculated to a threshold and trigger (6060) an alert of the risk metric indicates a risk level above a safety threshold. ¶0174 Social motivation and competition may be incorporated into a work environment using the methods described. Accordingly, the wearable device 4010 can be used to encourage motivation towards the goal of reduced injury risk and improved productivity in several embodiments. In some embodiments, feedback may be provided to individual workers relating their performance to the performance of others. This may be in the form of a rank on a leaderboard, for example.).

As per claims 16-20, the method tracks the system of claims 1, 3&6, 4, 5, 7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 3&6, 4, 5, 7 are applied to claims 16-20, respectively. Additional limitations not expressly stated in the referenced claims are as follows, however: 
Elhawary teaches from Claim 16:
identifying a location of a work environment … determining whether the worker specific task data exceeds a safety threshold; responsive to the worker specific task data exceeding the safety threshold, determining whether the identified location of the work environment is associated with other worker specific task data exceeding the safety threshold; responsive to the identified location of the work environment being associated with the other worker specific task data exceeding the safety threshold, labeling the identified location as potentially unsafe in a database (¶0037 the method may further comprise recording several physical activities in a log of physical activities. The identification of such physical activities may be assisted by data related to the location of the wearable device, an expected schedule for a user, or the presence of nearby wearable devices or equipment. ¶0152 As another example, in such a system, multiple environmental sensors may be distributed throughout a work environment in order to monitor various environmental data, such as local humidity or temperature, or to detect danger, such as elevated gas levels. Accordingly, the wearable device 4010 may retrieve data from a local environmental sensor when the user is within range of the individual environmental sensors. ¶0165 The method may then calculate measurements (6030) of the user 4000 from the first signal for a time period corresponding to a physical activity being evaluated and may then calculate a risk metric (6040) from a risk model incorporating the environmental data received from the environmental sensor, compare (6050) the risk metric calculated to a threshold and trigger (6060) an alert of the risk metric indicates a risk level above a safety threshold. Cl.4 determining a conclusion time for the lifting activity and repeating the method to identify a plurality of lifting activities over an evaluation period. ¶0174 Social motivation and competition may be incorporated into a work environment using the methods described. Accordingly, the wearable device 4010 can be used to encourage motivation towards the goal of reduced injury risk and improved productivity in several embodiments. In some embodiments, feedback may be provided to individual workers relating their performance to the performance of others. This may be in the form of a rank on a leaderboard, for example). 
Although not explicitly taught by Elhawary, Petterson teaches in the analogous art of motion tracking, assessment, and monitoring:
identifying a location of a work environment (¶0089 In some embodiments, these motions are further assessed, on an individual and/or aggregate basis, according to selected kinematic models to characterize motion risks (e.g., along a sliding numeric scale, along a qualitative low-medium-high scale, etc.). Aggregate risk scores or safety scores may be further generated from these kinematic models... In some embodiments, aggregate risk scores are determined for groups of individuals that are selected based on one or more of job role, full-time status, duration of employment, shift assignment, injury history, work location, worker characteristics, time of day, and/or manual selection.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the motion tracking, assessment, and monitoring of Petterson with the system for monitoring safety and productivity of physical tasks of Elhawary for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Elhawary ¶0014 teaches that there is a need for a fully automatable system and method that can monitor physical activity of individual workers and evaluate safety and productivity both for individuals and for a workspace as a whole; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Elhawary Abstract teaches calculating risk metrics based on measurements extracted from the excerpted portions of the signals, and Petterson Abstract teaches determine a score representative of an injury risk to the person during the activity based on such data and a tangible feedback element configured to provide at least one tangible feedback based on the score so as to reduce the injury risk; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Elhawary at least the above cited paragraphs, and Petterson at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the motion tracking, assessment, and monitoring of Petterson with the system for monitoring safety and productivity of physical tasks of Elhawary.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3623